Citation Nr: 0501928	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  00-06 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
September to December 1977, and had additional ACDUTRA and 
inactive duty training (INACDUTRA) in the Wisconsin National 
Guard, beginning in 1978.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a December 1999 decision of the RO.  The veteran 
had hearings at the RO, most recently in October 2002 before 
the undersigned Veterans Law Judge (VLJ) of the Board.

In a May 2003 decision, the Board found that new and material 
evidence had been received to reopen the previously denied 
claim of entitlement to service connection for the low back 
disability.  But upon reopening the claim, the Board deferred 
the actual readjudication of it on a de novo basis to obtain 
a medical specialist's opinion from the Veterans Health 
Administration (VHA) to resolve the conflicting medical 
opinions already of record.

In February 2004, the Board requested this VHA medical 
specialist's opinion.  This opinion was rendered in June 2004 
and has been associated with the record.  A copy was sent to 
the veteran and his representative in June 2004, and they 
were notified they had 60 days from the date of that letter 
to respond to the VHA opinion.  There was no response to that 
letter.  In August 2004, the veteran was again notified that 
he had 60 days to submit additional evidence and asked 
whether he wanted to waive his right to have the RO initially 
consider this new evidence in his case.  In a response, 
received in September 2004, his representative requested that 
the claim be remanded to enable the RO to consider this new 
evidence in the first instance.  So this must be done.

Consequently, the case is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

As already alluded to, in February 2004, the Board requested 
an expert medical opinion from the VHA.  This opinion was 
rendered in June 2004 and has been associated with the record 
on appeal.  A copy was sent to the veteran and his 
representative in June 2004, and they were notified they had 
60 days from the date of that letter to respond to the VHA 
opinion.  There was no response to that letter.  However, in 
August 2004, the veteran was again notified that he had 60 
days to submit additional evidence and asked whether he 
wanted to waive RO adjudication of this new evidence.  In a 
response, received in September 2004, his representative 
requested that the claim be remanded to enable the RO to 
consider this new evidence in the first instance.  So this 
case must be returned to the RO for its initial consideration 
of this additional evidence obtained by the Board.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO must readjudicate the veteran's 
claim for service connection for a low 
back disability, on a de novo basis, in 
light of the additional evidence obtained 
since the most recent supplemental 
statement of the case (SSOC).  This 
includes the VHA opinion obtained in June 
2004 and any additional evidence 
the veteran identifies and/or otherwise 
submits.  If his claim continues to be 
denied, send him and his representative 
another SSOC and give them an opportunity 
to respond to it before returning the 
case to the Board for further appellate 
consideration.

In remanding this case, the Board intimates no final 
disposition by this action.  The veteran has the right to 
submit additional evidence and argument concerning the claim 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




